Citation Nr: 0705145	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  02-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia, right patella, status post 
meniscectomy with degenerative joint disease.

2. Entitlement to an initial compensable evaluation for 
chronic low back pain.

3. Entitlement to an initial compensable evaluation for 
residuals of an injury to the right middle finger with 
amputation of the tip of the finger.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1982 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted the veteran's claim of entitlement to service 
connection for a right knee disability, with a disability 
rating of 10 percent, a low back condition, with a disability 
rating of 0 percent, and residuals of an injury to the right 
middle finger, with a disability rating of 0 percent.  In 
August 1982, the veteran filed a Notice of Disagreement with 
respect to these determinations.

However, the RO did not furnish the veteran with a Statement 
of the Case until March 2002.  The veteran filed a 
Substantive Appeal in May 2002.  The veteran, therefore, has 
perfected a timely appeal of the July 1982 determination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Because the RO did not provide the veteran with a Statement 
of the Case subsequent to the veteran's August 1982 Notice of 
Disagreement until March 2002, the veteran's claim remained 
open and pending from the original claim in December 1981.  
See Archibald v. Brown, 9 Vet. App. 124 (1996); see also 
Tablazon v. Brown, 8 Vet App. 359, 361 (1995).  Furthermore, 
the record contains evidence relevant to those December 1981 
claims that is dated prior to October 1999.  However, in both 
the March 2002 Statement of the Case and May 2005 
Supplemental Statement of the Case, the evidence summarized 
and considered by VA dates back to no earlier than October 
1999.

A Statement of the Case from VA must contain a summary of the 
evidence in the case relating to the issue or issues with 
which the appellant or representative has expressed 
disagreement, as well as the reasons for each determination 
with respect to which disagreement has been expressed.  
38 C.F.R. § 19.29.  Moreover, the agency of original 
jurisdiction must furnish a Supplemental Statement of the 
Case if a material defect in the Statement of the Case is 
discovered.  38 C.F.R. § 19.31(b)(2).

Because VA, in it's March 2002 Statement of the Case and May 
2005 Supplemental Statement of the Case, did not consider the 
evidence of record existing prior to October 1999, it failed 
to include an adequate summary of the relevant evidence.  
Likewise, because it did not consider such evidence existing 
prior to October 1999 in reaching its determinations on each 
of the issues on appeal, it failed to provide adequate 
reasons for each determination with respect to which 
disagreement had been expressed by the veteran.  As the 
failure to summarize and consider all of the of the relevant 
evidence of record is a material defect in both the March 
2002 Statement of the Case and May 2005 Supplemental 
Statement of the Case, VA must once again furnish the veteran 
with a Supplemental Statement of the Case that includes in 
its summary of evidence and considers in its reasons for 
determinations all of the relevant evidence of record, 
including all evidence in existence prior to October 1999.


Accordingly, the case is REMANDED for the following action:

1.	After undertaking any additional 
development deemed appropriate, please 
review the entire evidentiary record 
and furnish the veteran with a 
Supplemental Statement of the Case that 
includes in its summary of evidence and 
considers in its reasons for 
determinations all of the relevant 
evidence of record, including evidence 
in existence prior to October 1999 (and 
based on the still pending 1981 
claims).  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



